     Case 2:20-cv-00560-WKW-CSC Document 7 Filed 11/04/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

RONALD L. FERGUSON, #177437,             )
                                         )
             Plaintiff,                  )
                                         )
     v.                                  )      CASE NO. 2:20-CV-560-WKW
                                         )                [WO]
ALABAMA BUREAU OF                        )
PARDONS and PAROLES,                     )
                                         )
             Defendant.                  )

                                    ORDER

      On October 13, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 6.) Upon an independent review of

the record, it is ORDERED that the Recommendation is ADOPTED and that this

action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 4th day of November, 2020.
                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
